

117 HR 389 IH: Safe and Quiet Skies Act of 2021
U.S. House of Representatives
2021-01-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 389IN THE HOUSE OF REPRESENTATIVESJanuary 21, 2021Mr. Case (for himself, Mr. Sires, Mr. Neguse, Mr. Sherman, Mr. Nadler, and Ms. Norton) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo impose safety requirements on commercial air tour flights, and for other purposes.1.Short titleThis Act may be cited as the Safe and Quiet Skies Act of 2021.2.Requirements for commercial air tour flights(a)Prohibition of overflightsNotwithstanding any other provision of law, a commercial air tour may not operate within a half mile of the following:(1)A military installation.(2)A national cemetery.(3)A unit of the National Wilderness Preservation System.(4)A unit of the National Park System.(5)A unit of the National Wildlife Refuge System.(b)Use of Automatic Dependent Surveillance-Broadcast (ADS–B) Out equipmentThe Administrator of the Federal Aviation Administration shall revise section 91.227 of title 14, Code of Federal Regulations, to require the use of ADS–B Out (as such term is defined in such section) during the entire operation of a commercial air tour.(c)Sterile cockpit ruleThe Administrator shall issue such regulations as are necessary to—(1)impose the requirements of section 121.542 of title 14, Code of Federal Regulations, on a commercial air tour and a pilot of a commercial air tour (including a commercial air tour that does not hold a certificate under part 121 of title 14, Code of Federal Regulations);(2)define tour-giving and providing an oral narration of the air tour as duties that are not required for the safe operation of the aircraft for a commercial air tour (including a commercial air tour that does not hold a certificate under part 121 of title 14, Code of Federal Regulations); and(3)define a critical phase of flight for a commercial air tour (including a commercial air tour that does not hold a certificate under part 121 of title 14, Code of Federal Regulations) to include all ground operations involving taxi, takeoff, and landing, and all other flight operations regardless of altitude of operation.(d)Minimum altitudes(1)In generalNotwithstanding any other provision of law, a commercial air tour may not operate at an altitude of less than 1,500 feet.(2)Exceptions(A)Safe harborAn operator of a commercial air tour may fly below the altitude described in paragraph (1) for reasons of safety if unpredictable circumstances occur.(B)FAA requirementsThe Administrator may permit an operator of a commercial air tour to operate below the altitude described in paragraph (1) for flight operations for takeoff and landing.(3)Rule of constructionIf a reasonable individual would believe a commercial air tour could not safely fly at a minimum altitude of 1,500 feet for the duration of the flight given the conditions at takeoff, the safe harbor described in paragraph (2)(A) shall not apply.(e)Occupied areas(1)In generalNotwithstanding any other provision of law, a commercial air tour may not operate within half a mile of an occupied area unless the aircraft has noise suppression technology that brings noise to the lesser of—(A)a maximum level of 55 dbA as measured from such occupied area; and(B)a maximum level required in such occupied area by a requirement imposed pursuant to section 3(a) of this Act or section 40128(e) of title 49, United States Code.(2)RegulationsThe Administrator shall revise subparts F and H of part 36 of title 14, Code of Federal Regulations, and related appendices, to reduce noise limits in accordance with paragraph (1).3.Delegated authority to State and local regulators(a)In generalNotwithstanding any other provision of law, a State or locality may impose additional requirements on commercial air tours (but may not waive any requirements described in this Act or in the amendments made by this Act), including—(1)banning such tours;(2)imposing day and time flight restrictions;(3)regulating the total number of flights per day;(4)regulating route requirements over occupied areas;(5)prohibiting flights over State or local parks, ocean recreation, cemeteries, and other areas of State interest; and(6)requiring commercial air tours to operate at lower decibels for purposes of noise requirements.(b)FAA exceptionsThe Administrator may invalidate a requirement imposed pursuant to subsection (a) if required for flight operations for takeoff and landing.4.Public engagement throughout Federal and State regulatory processDuring the promulgation of any regulation required by this Act or the drafting and update of the Air Tours Common Procedural Manuals, the requirements of the Administrative Procedure Act shall apply.5.PenaltiesThe Administrator shall impose penalties for violations of this Act or the amendments made by this Act, including revoking any certifications or permits issued to operate a commercial air tour.6.Conforming amendmentsSection 40128 of title 49, United States Code, is amended—(1)by striking a national park or in each place in which it appears;(2)by striking park or in each place in which it appears;(3)in subsection (a)(1)(C), by striking or voluntary agreement under subsection (b)(7);(4)by striking subsection (a)(2) and inserting the following:(2)Application for operating authorityBefore commencing commercial air tour operations over tribal lands, a commercial air tour operator shall apply to the Administrator for authority to conduct the operations over the tribal lands.; (5)by striking subsection (a)(3); (6)by redesignating paragraph (4) of subsection (a) as paragraph (3); (7)by striking subsection (a)(5);(8)in subsection (b)(1)(A)—(A)by striking over the park and inserting over the lands; and(B)by striking paragraph (4) and inserting paragraph (3); (9)by striking subsection (b)(1)(C);(10)by striking subsection (b)(3);(11)by redesignating paragraphs (4) through (6) of subsection (b) as paragraphs (3) through (5), respectively;(12)by striking subsection (b)(7);(13)by striking subsection (c)(2)(B);(14)by redesignating subparagraphs (C) through (I) of subsection (c)(2) as subparagraphs (B) through (H), respectively;(15)in subsection (c)(3)(B), by striking at the in each place in which it appears;(16)in subsection (d)(1)—(A)by striking over a national park under interim operating authority granted under subsection (c) or; and(B)by striking or voluntary agreement;(17)by striking subsection (e);(18)by striking subsection (f) and inserting the following:(e)Tribal authority(1)In generalNotwithstanding any other provision of law, a tribal entity may impose additional requirements on commercial air tours (but may not waive any requirements described in the Safe and Quiet Skies Act of 2021 or in the amendments made by the Safe and Quiet Skies Act of 2021), including—(A)banning such tours;(B)imposing day and time flight restrictions;(C)regulating the total number of flights per day;(D)regulating route requirements over occupied areas;(E)prohibiting flights over tribal parks, ocean recreation, cemeteries, and other areas of tribal interest; and(F)requiring commercial air tours to operate at lower decibels for purposes of noise requirements.(2)FAA exceptionsThe Administrator of the Federal Aviation Administration may invalidate a regulation imposed pursuant to paragraph (1) if required for flight operations for takeoff and landing.(3)Tribal entityIn this subsection, the term tribal entity means—(A)a tribal organization (as such term is defined in section 4 of the Indian Self-Determination and Education Assistance Act of 1975 (25 U.S.C. 5304));(B)a tribally designated housing entity (as such term is defined in section 4 of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4103)); or(C)an Indian-owned business or a tribal enterprise (as such terms are defined in section 3 of the Native American Business Development, Trade Promotion, and Tourism Act of 2000 (25 U.S.C. 4302)).;(19)in subsection (g)(1), by striking over a national park and inserting over tribal lands;(20)in subsection (g)(2), by striking over a national park and inserting over tribal lands; (21)by striking subsection (g)(4); (22)by redesignating paragraphs (5) through (8) of subsection (g) as paragraphs (4) through (7), respectively; and(23)by redesignating subsection (g) as subsection (f).7.NTSB recommendations(a)In generalThe Administrator shall implement all recommendations concerning operators under part 135 of title 14, Code of Federal Regulations, that—(1)were issued by the National Transportation Safety Board; and(2)are considered by the Board to be open unacceptable response.(b)Part 135 regulationThe Administrator—(1)shall require all commercial air tours to operate pursuant to part 135 of title 14, Code of Federal Regulations; and(2)may not permit a commercial air tour to operate pursuant to part 91 of title 14, Code of Federal Regulations.8.DefinitionsIn this Act, the following definitions apply:(1)AdministratorThe term Administrator means the Administrator of the Federal Aviation Administration.(2)AltitudeThe term altitude means the distance above ground level between an aircraft and the highest obstacle that is within 2 miles of the location over which such aircraft is flying at any time.(3)Commercial air tourThe term commercial air tour means any flight conducted for compensation or hire in a powered aircraft where a purpose of the flight is sightseeing or intentional parachuting. If the operator of a flight asserts that the flight is not a commercial air tour, factors that can be considered by the Administrator in making a determination of whether the flight is a commercial air tour include—(A)whether there was a holding out to the public of willingness to conduct a sightseeing or intentional parachuting flight for compensation or hire;(B)whether a narrative was provided that referred to areas or points of interest on the surface;(C)the area of operation;(D)the frequency of flights;(E)the route of flight;(F)the inclusion of sightseeing or intentional parachuting flights as part of any travel arrangement package; or(G)whether the flight in question would or would not have been canceled based on poor visibility of the surface.(4)dbAThe term dbA means the A-weighted sound level or unit of measurement describing the total sound level of all noises as measured with a sound level meter using the A weighting network.(5)Occupied areaThe term occupied area means land area that is used by people, including residential areas, commercial areas, and recreational areas.